DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 6/30/2021 has been entered.  Claims 21-23 are newly added; claims 1-17 and 21-23 are pending in the Application.  The amendments to the claims have overcome each and every Objection and 112(b) and 103 Rejection previously set forth in the Non-Final Office Action mailed 5/14/2021.  

Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, neither anticipates nor renders obvious the limitations of the claims.  Specifically, the prior art does not teach the steps of: disposing a deflector plate between the winch and the underground tubing, forward of the first pulley so that the first pulley is located between the deflector plate and the winch; the axis or rotation of the spool of the winch is parallel to a line of pull of the cable as the winch pulls the cable.  For at least these reasons, and along with the other limitations, these claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J STEPHEN TAYLOR/Examiner, Art Unit 3723        

                                                                                                                                                                                                

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723